Citation Nr: 1537632	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit on appeal.

In November 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The case was most recently remanded in February 2015 for further development-including a supplemental opinion.  The requested action was taken and the case has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and it is not secondary to a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active duty service, nor has it been shown to be secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and she suggested evidence the Veteran could submit in support of his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the Veteran was most recently provided a VA examination in May 2014 with a supplemental opinion dated in March 2015.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination/reviewed the previous VA examination notes.  Based on the foregoing, the examiner concluded that the Veteran did not have a current acquired psychiatric disorder diagnosis and any diagnosis present during the appeal period was not due to or aggravated by an event, disease, or injury incurred during active service, and it was not caused or aggravated by a service-connected disability.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the March 2015 supplemental VA opinion; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2015).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2015).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).




Factual Background and Analysis

The Veteran contends that he has depression and anxiety due to service or secondary to a service-connected disability.  He specifically contends that his psychiatric disorder had its onset after the birth of his daughter in 1971 (she was developmentally disabled), or alternatively, caused or aggravated by his service-connected disabilities.  

A review of the Veteran's service treatment records shows no treatment or complaints for mental health issues.  He was treated for gastrointestinal complaints.  At his April 1973 discharge physical examination, the Veteran reported the he was in "excellent" health, and there were no notations of any psychiatric symptoms at discharge.  

Following service, it appears that the Veteran first sought VA mental health treatment in 2007 for anxiety and 2008 for depression.  Of note, an August 2001 VA treatment record shows a positive screening for depression, but the Veteran declined referral for a psychiatric consult.  In a February 2009 mental health evaluation, the Veteran reported experiencing depression since his service in Vietnam, and exacerbated by his two children being born with developmental disabilities-both of whom died in childhood.  A review of VA treatment records shows treatment for symptoms of depression and anxiety.  He also has had treatment for anger issues and impulse control issues with episodes of violent outbursts towards friends and coworkers.  Although he does not undergo traditional mental health treatment, he uses antidepressant medication for treatment.  

In a July 2008 fee-basis VA examination for diabetes mellitus, hypertension, and leg disabilities, the Veteran reported having anxiety and anger outbursts due to these diagnoses.  

During his hearing, the Veteran reported being treated for a nervous stomach during service.  He denied any treatment for mental health complaints until 2008 because he never had time to seek treatment.  

In November 2010, the Veteran's wife submitted a statement.  She indicated that she and the Veteran were married prior to him being deployed to Vietnam.  She recalled the Veteran being happy and content prior to going to Vietnam, and then upon his return, he withdrew.  She recalled him withdrawing even further when their daughter was born with a developmental disability.  He started to have road rage and became angry with his coworkers.  She said that he returned to his happier self after seeking treatment for his mental health issues.   

In May 2014, the Veteran was afforded a VA psychiatric examination, during which he provided a detailed description of his mental health history.  The examiner provided the following discussion and opinion:

The Veteran does not currently meet the criteria for the diagnosis of a mental health disorder.  The Veteran spoke clearly and coherently, demonstrated logical thinking, and did not describe experiencing any disturbances of perception.  He indicated having a generally stable mood, and exhibited appropriate affect as he laughed easily during interview.  He indicated having some motivation and interest in his daily activities, improving his health, and he has lost some weight.  While he described having periods of anger and sadness in the past, he indicated that at this time, his feelings of anger and sadness are appropriate to the situation he is in, and within the normal range of human experience.  His reported problems with sleep are the result of a combination of situational factors (e.g. his routine of sleeping in the afternoon, his dog's routine, and his wife's snoring) rather than an indication of a mental health disorder.  The Veteran now attributes his past stress and seeking mental health treatment to the demands of his former job, and his wife's poor health at that time.
      
The Veteran indicated having generally conventional relationships with his wife and extended family.  He reported keeping himself busy with work around his home.  He stated that during times when he was employed, he had adequate work within his chosen occupational field, with good working relationships with his peers and supervisors.  He did not indicate having any problems that require substance abuse treatment at this time.  He denied having any interest in participating in mental health treatment at this time.

In March 2015, the Veteran's claim was sent for a supplemental opinion.  After review of the claims file and past examinations of the Veteran, the examiner provided the following:

      Opinions:

1.  It is less likely as not that the Veteran's psychiatric disorder began in service, or was caused or aggravated by active service.  This includes the birth of the Veteran's daughter in 1971.

2.  It is less likely as not that the Veteran's psychiatric disorder is due to or caused by his service-connected disabilities.
      
3.  It is less likely as not that the Veteran's psychiatric diagnosis was aggravated beyond the natural progress by his service-connected disabilities.

      Rationale:
      
The Veteran served in the Army from 1968 to 1973.  He denied seeking any mental health treatment, and his records do not indicated him participating in any mental health treatment during his active duty military service.  According to the Veteran, following the deaths of his children, around 1984 and 1989, he began experiencing increasingly depressed and irritable mood.  While he began participating in primary medical care through the Oklahoma City VAMC in August 2001, he did not seek treatment for problems with mood until February 2009.  According to the prior exam, the Veteran attributed his seeking mental health services in 2009 in part due to the stress and demands of his job, and to the ongoing health conditions of his wife.  Given this timeframe of the reported onset of symptoms and treatment, it is less likely as not that the Veteran's diagnosis of "Depressive Disorder, Not Otherwise Specified," for the time period of November 2008 to 2013, began during his service, or was caused or aggravated by active service.

According to the Rating Decision - Narrative Summary of 08/14/2008, the Veteran reported that his diabetes was first diagnosed around 1999, and that he has been diagnosed and received treatment for diabetes through the Oklahoma City VAMC since 2004.  As noted above, the Veteran reported symptoms of depressed and irritable mood beginning around 1984 and 1989, prior to the diagnosis of diabetes.  Given the Veteran's report, it is less likely as not that the Veteran's diagnosis of "Depressive Disorder, Not Otherwise Specified," for the time period of November 2008 to 2013, is due to or caused by his service-connected disabilities.

According to the Veteran, he has a sustained period of employment between about 1992 and 2012, a long and positive relationship with his wife of about 45 years, and had interests in several activities around his home.  According to treatment records, the Veteran's depressed and irritable mood improved somewhat with medication and substantially upon his retirement from his work.  At the time of the C&P examination, he did not meet the criteria for the diagnosis of a mental illness, and was not participating in any treatment for problems with depression, anxiety or irritability.  Despite current, ongoing medical problems (including a recent hospitalization and a right-leg above-the-knee amputation), the Veteran has not sought additional mental health services.  Given the reported timeframe of the Veteran's diagnosis of diabetes and additional service-connected disabilities secondary to the diabetes, and that these problems are ongoing, while the symptoms of depressed and irritable mood did not continue, it is less likely as not that the Veteran's psychiatric diagnosis was aggravated beyond the natural progress by his service-connected disabilities.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the service connection claim for an acquired psychiatric disorder on either a direct or secondary basis.  In other words, the competent and credible evidence of record does not show that the Veteran's acquired psychiatric disorder is related to his military service or secondary to his service-connected disabilities.  

First, there is no question that the Veteran has been diagnosed as having depression and anxiety during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  As noted above, the Veteran contends that this disability was either due to or aggravated by active duty or a service-connected disability.  Based on the evidence of record, the Board concludes it was not.

Initially, the Board notes that there is a remarkable lack of credible evidence of any psychiatric pathology during service and for many years following separation.  Notably, the earliest clinical evidence of record showing complaints of anxiety and depression was in 2007-2008 timeframe.  Moreover in 2009, the Veteran first contended his symptoms are related to incidents he experienced in service-after he filed his claim for service connection.  

The Board finds that the opinions expressed in the May 2015 VA examination report of significant probative value.  He discussed the pertinent evidence, noting that service treatment records show no mental health related complaints or treatment for such complaints until the late-2000s, in his initial treatment he reported he had job stress and worries about his wife's health caused his symptoms, his symptoms improved after his retirement from work, and the symptoms of his service-connected disabilities continued, but his depression and mood symptoms did not.  

In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's acquired psychiatric disorder to his military service or a service-connected disability.  The Board finds the 2015 examiner's opinion to be highly probative regarding the etiology of the Veteran's acquired psychiatric disorder.  As noted above, the examiner did not find a current acquired psychiatric disorder during the 2014 examination, and therefore, did not provide an opinion.  The probative nature of the 2015 opinion is based on the fact that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, reviewed the history the Veteran provided, and reviewed the complete examination he performed in 2014.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's conclusion that the Veteran's acquired psychiatric disorder is less likely than not related to his service or caused or aggravated by a service-connected disability to be of greater probative value than the unsupported statements made by the Veteran and his spouse.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board has considered the Veteran's contentions, and the statement submitted by his spouse, indicating they believe his current acquired psychiatric disorder had its onset during military service or is secondary to a service-connected disability.  In this regard, the Board acknowledges that the Veteran and his wife are competent to give evidence about what he experienced; for example, they are competent to discuss the difference between the Veteran's mood prior to and after his military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran and his spouse, are not competent to render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran and his spouse, as lay persons, have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his depression and anxiety and his military service or a service-connected disability.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's acquired psychiatric disorder was not caused or aggravated by his military service or secondary to a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the Board finds that the negative record at service discharge and in the years following service is more probative than the Veteran and his spouse's more recent statements.  Id.  Again, the most probative medical evidence specifically rules out a relationship between the Veteran's acquired psychiatric disorder and his military service or a service-connected disability.  The Board places more weight on the opinions of the competent VA medical professional who provided the May 2014 and March 2015 opinions, based on review of the medical records and claims file with consideration of the lay evidence, than on the Veteran and his spouse's lay assertions that his acquired psychiatric disorder is related to his military service or secondary to a service-connected disability.  As such, no finding of service connection is warranted on a direct basis or secondary basis.

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for an acquired psychiatric disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is denied.  


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


